DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the three lifters" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the fluid inlet within the drive shaft" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 11, and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Babuin (US 4,580,421 cited in IDS).
Regarding claim 1, Babuin figure 1 teaches a front-load laundry appliance comprising: 
a drum (7) that is rotationally operable within a tub (6) about a generally horizontal rotational axis; 
a plurality of lifters (36 agitating ribs) coupled to an interior surface of the drum; 
a fluid delivery path (33 radial passages) at least partially defined within the drum and the plurality of lifters; and 
a fluid delivery system (34 radial conduit) that delivers fluid into the fluid delivery path in a direction parallel to the generally horizontal rotational axis.[col 4 lines 4-25]
Regarding claim 11, Babuin figure 1 teaches a front-load laundry appliance comprising: 
a drum (7) that is rotationally operable within a tub (6); 
lifters (36 agitating ribs) that are disposed on an interior surface of the drum, wherein fluid is delivered to the drum via lifters that are attached to a wall of the drum, wherein fluid is delivered to the lifters through a fluid inlet (34 radial conduit) that extends through the tub and in an axial direction parallel with a drive shaft (8) and a rotational axis of the drum;
 a drive shaft (8) attached to the drum, wherein the fluid inlet extends axially through the drive shaft to a manifold (33 radial passages) that apportions the fluid among the lifters of the drum; and 
a plurality of bearings (9, 10) wherein the fluid inlet includes a fluid space defined between the drive shaft (8), a hub (11) of the tub and the plurality of bearings that rotationally couple the drive shaft to the tub.[col 4 lines 4-25]
Regarding claim 17, Babuin figure 1 teaches a front-load laundry appliance comprising: 
a drum (6) that is rotationally operable within a tub (7); and 
lifters (36 agitating ribs) that are disposed on an interior surface of the drum, wherein fluid is delivered to the drum via lifters that are attached to a wall of the drum, wherein fluid is delivered to the lifters through a fluid inlet (34 radial conduit) that extends through the tub and in an axial direction .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babuin (US 4,580,421 cited in IDS), as applied to claim 1, and in view of Jo (US 2017/0096762).
Regarding claim 2, Babuin is silent to a fluid delivery ring that is defined between the tub and the drum, the fluid delivery ring being concentric to a drive shaft of the drum; and 
an interior gasket operably positioned within the fluid delivery ring, wherein the interior gasket selectively operates to define a fluid channel within the fluid delivery ring.
Jo is directed towards a laundry treatment apparatus wherein figure 2 teaches a fluid delivery ring (28 drum backside portion) that is defined between the tub and the drum, the fluid delivery ring being 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a fluid delivery system as taught in Jo in the front-load laundry appliance of Babuin in order to reduce such eccentricity of the drum.[0011]
Regarding claim 3, Jo teaches the interior gasket (140 inflow channel device) guides water so that it selectively flows from the back of the drum 20 to the internal space of the plurality of balancers 110 when the drum 20 is rotated.  The inflow channel device 140 guides water so that it selectively flows into the internal space of the plurality of balancers 110 by a centrifugal force generated when the drum 20 is rotated thereby suggesting  the interior gasket is minimally engaged with the drum when no fluid is delivered to the plurality of lifters, wherein when fluid is delivered through the fluid delivery ring, back pressure of the fluid biases the interior gasket against the drum to define the fluid channel within the fluid delivery ring, and wherein fluid is delivered through the fluid channel and to the plurality of lifters.[0068]
Regarding claim 4, Jo teaches the interior gasket (140 inflow channel device) guides water so that it selectively flows from the back of the drum 20 to the internal space of the plurality of balancers 110 when the drum 20 is rotated.  The inflow channel device 140 guides water so that it selectively flows into the internal space of the plurality of balancers 110 by a centrifugal force generated when the drum 20 is rotated thereby reading on fluid is selectively delivered to the plurality of lifters at least when the drum is rotationally stationary relative to the tub.[0068]
Regarding claim 5, Jo figure 2 teaches the interior gasket (140 inflow channel device) includes concentric lips (146 inflow hole) that define the fluid channel. Jo teaches the interior gasket (140 inflow channel device) guides water so that it selectively flows from the back of the drum 20 to the internal space of the plurality of balancers 110 when the drum 20 is rotated.  The inflow channel device 140 guides water so that it selectively flows into the internal space of the plurality of balancers 110 by a centrifugal force generated when the drum 20 is rotated thereby suggesting when the fluid biases the 
Regarding claim 7, Jo figure 2 teaches the interior gasket (140 inflow channel device) includes a gasket membrane (166 third outflow opening portion) that includes gasket apertures, wherein the back pressure of the fluid is capable to bias the gasket membrane toward the drum to define the fluid channel and contemporaneously directs the fluid through the gasket apertures and into the fluid channel.[0096]
Regarding claim 8, Jo figure 2 teaches a structural hub (170 power transfer unit) of the tub, wherein an outer portion of a hub includes a fluid inlet (176 fourth outflow opening portion) that extends to a fluid space concentrically defined between the tub and the drum; and 
a concentric flange (portion of 28 drum backside portion where the motor shaft 36 is inserted) of the drum, wherein the fluid space is near the drive shaft and is defined by the concentric flange that seals an outer portion of the fluid space.[0096]
Regarding claim 9, Jo figure 2 suggest  the concentric flange engages the hub at a concentric channel, where the circumferential channel and the concentric flange define a labyrinth seal around the outer perimeter of the fluid space.
Regarding claim 10, Jo figure 2 teaches the plurality of lifters (110) each include a lifter duct (28a, 28b) that extends from the fluid space and to each lifter, respectively.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babuin (US 4,580,421 cited in IDS) and Jo (US 2017/0096762), as applied to claim 5, and in view of Hill (US 2013/0091902) .
Regarding claim 6, although the front-load laundry appliance of Babuin and Jo suggests a hub in Jo figure 2 (170 power transfer unit), the combination is silent to the interior gasket is fixed to a metallic hub of the tub.
Hill is directed towards a laundry appliance having a rotor for a motor wherein the hub comprises a reinforcing member coupled to the inner ends of the legs for coupling the rotor to the shaft and the reinforcing member is formed of metal.[0026]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a metallic hub as taught in Hill as a metal is durable material used in the manufacture of laundry appliances.
As Jo teaches the interior gasket (140 inflow channel device) guides water so that it selectively flows from the back of the drum 20 to the internal space of the plurality of balancers 110 when the drum 20 is rotated.  The inflow channel device 140 guides water so that it selectively flows into the internal space of the plurality of balancers 110 by a centrifugal force generated when the drum 20 is rotated, the front-load laundry appliance of Babuin, Jo, and Hill suggests the interior gasket slidably engages the drum.
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babuin (US 4,580,421 cited in IDS), as applied to claim 11, and in view of Chang (US 2007/0017261)
Regarding claim 12, Babuin figure 1 teaches a fluid conduit (30 axial bore) extends through the hub (11) of the tub and to the fluid space.
Babuin is silent to the plurality of bearings include seals that define the fluid space for delivering the fluid to the fluid inlet.
Chang is directed towards a drum type washing machine wherein figure 3 teaches the  bearing housing 75 bracket 80 includes a water seal 83.[0054]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a water seal as taught in Chang or preventing washing water from leaking between the bracket 80 and the rotation shaft 69.[0054]
Regarding claim 13, Babuin figure 1 teaches the manifold (33 radial passages) is positioned at an end of the drive shaft (8) and includes a three-way fitting (passages for each agitating rib as shown in figure 1 that delivers fluid to the three lifters.
Regarding claim 14, Babuin figure 1 teaches the drive shaft (8) includes at least one transverse inlet that extends between the fluid space around the drive shaft and the fluid inlet within the drive shaft.
Claims 15-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babuin (US 4,580,421 cited in IDS), as applied to claims 11 and 17, and in view Choi (US 2013/0081432).
Regarding claim 15, Babuin figure 1 teaches a plurality of lifter apertures (37 perforations) that direct the fluid into the drum. Babuin is silent to each lifter includes a structural portion that is attached to the drum and a fluid portion having.
Choi is directed towards a lifter and washing machine wherein figure 2b teaches hanging holes 210 through which the hooks 200 pass to mount the lifters 40a on the drum 30 are provided in the same number as the number of the hooks 200.  The hanging hole 210 includes a through hole 211 and a guide hole 212.[0081]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide hanging holes and hooks as taught in Choi to mount the lifters on the drum.
Regarding claim 16, Babuin in view of Choi suggests the fluid portion receives the fluid from the manifold via an inlet conduit.
Regarding claim 18, Choi figure 2b teaches the perimeter fluid channel and the lifters are divided into three separate interior spaces, where each interior space extends from the perimeter fluid channel and to a respective lifter.
Regarding claim 19, Babuin in view of Choi suggests the rotation of the drum sequentially places each separate interior space in alignment with the fluid inlet to apportion the fluid among the three separate interior spaces.
Regarding claim 20, Choi figure 2b suggests each separate interior space is further divided into opposing sections, the opposing sections being divided at the respective lifter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711